Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

USC 103
claims 1, 3 are rejected under 35 USC 103(a) as being obvious over US 2017/0018851 (henceforth, Att) in view of Fullerton US 2005/0017894. 

     Regarding claim 1, Att discloses a probe (The waveguide system 2200 comprise probes. Enabling transmission of electromagnetic waves by the probes, para.0361 ), comprising: 
a probe antenna constructed of a dielectric material connected to a waveguide, the probe antenna having a far field region (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; waveguide system utilize dielectric antenna (i.e. antenna constructed of dielectric material] to perform bidirectional communications, para.0283; a waveguide system coupled to the dielectric antenna 1901 [i.e. probe antenna connected to the waveguide] generating the far-field wireless signals [i.e. far field region], para.0292); 
a transmitter coupled to the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna]. para.0361; a transmitter that can transmit wireless signals directed to the dielectric antenna, para.0295; antenna comprising a transmitter to transmit wireless signals, para.0087); a receiver coupled to the probe antenna (antenna comprising a receiver to receive wireless signals, para.0087; the receiver configured to receive the far-field wireless signals, para.0295; the receiver can direct a waveguide system coupled to the dielectric antenna 1901 generating the far-field wireless signals, para.0292); and 
circuitry including hardware configured to communicate with the transmitter to enable the transmitter to direct a pulse of electromagnetic energy to the probe antenna at first instants of time whereby the dielectric material of the probe antenna emits at least a portion of the pulse of electromagnetic energy in the far-field region of the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; a transmitter that can transmit wireless signals directed to the dielectric antenna [i.e. transmitter directing signals to the probe antenna], para.0295; directing a waveguide system coupled to the dielectric antenna 1901 generating the far-field wireless signals. Direct the dielectric antenna 1901 using the actuators of a gimbal assembly (i.e. hardware circuitry directing the transmitter to direct the electromagnetic energy in the far field region], para.0292, 0294; Each antenna 1855 can serve as a directional antenna for radiating wireless signals directed to wireless communication devices. The antennas 1855 can individually be placed in a pie-pan antenna assembly for directing wireless signals in various directions, para.0246; the waveguide system can steer far-field wireless signals from left to right (west to east) by incrementally increasing a phase delay of signals supplied to the dielectric antennas 1901, para.0303; time slots for emitting electromagnetic waves [i.e. first instants of time], para.0248, 0206), and to communicate with the receiver to enable the receiver to receive a reflection signal from the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; antenna comprising a receiver to receive wireless signals, para.0087; receiving reflected back electromagnetic waves containing test data, para.0104), the hardware configured to determine a material property of a material within the far-field region of the probe antenna by analyzing the reflection signal (receiver configured to receive far-field signals and performing measurements on the far-field signals [i.e. analyzing signals from far-field region], para.0289, 0292; a spectral analyzer circuit for performing spectral analysis on the reflected waves. The spectral analyzer circuit [i.e. hardware] compare and identify a type of disturbance based on, for example, the spectral profile that most closely matches the spectral data, para.0189; disturbances in reflections indicate obstructions such as a clothing, shoe with a shoe string, etc. [i.e. determining material property by analyzing reflection signal], para.0187, 0188). 
     Att lacks the teaching of enabling the receiver to receive a reflection signal at second instance of time following the first instants of time using time domain gating in which the receiver is only enabled to receive signal during the second instants of time. 
     Fullerton discloses time domain communications for radio transmission (Abstract) and teaches enabling the receiver to receive a reflection signal at second instance of time following the first instants of time using time domain gating in which the receiver is only enabled to receive signal during the second instants of time (Switch TR supplies a signal received by antenna 200 to receiver 222 on a time sharing basis [i.e. time domain gating]. Switch TR would be controlled to enable transmission from transmitter 18 for 12 microseconds [i.e. first time instant]. Then, after a few microseconds, depending on range of transmission, antenna elements 200 would be connected in the RECEIVE mode for 12 microseconds [i.e. second time instant for enabling receiver], para.0065; transmitter provides a transmit pulse through transmit/receive switch TR1 to antenna elements 200 and then switch TR1 switches to a second mode wherein the antenna elements 200 are coupled to receiver 326 for a period of time sufficient to receive an echo signal from a target at a selected range [i.e. enabling receiver to receive echo or reflection signal at a second time instance following the first time instance]. Thereafter, the transmit, followed by RECEIVE mode would be repeated, para.0080). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fullerton for implementing time domain gating enabling receiver to receive signals during second instants of time only in the invention of Alt. The motivation would have been for optimizing scheduling of communication resources by operating antenna on a time sharing basis and operating transmitter and receiver in monocycles (para.0065, Abstract, para.0003, Fullerton). 

     Regarding claim 3, Att teaches that the transmitter, the receiver and the hardware are components of a reflectometer (in a guided wave communication system 100 [interpreted as a reflectometer]. the guided electromagnetic waves that contain the test signals and test data are reflected back by the remote transmission device 102 to the transmission device 101 for reception and analysis. The transmission device 101 can send a signal to the remote transmission device 102 to initiate a test mode on a physical reflector, para.0104; a spectral analyzer circuit receives electromagnetic wave reflections and perform analysis on the reflected waves, para.0189). It would be obvious to modify the prior art by making sure the that the transmitter, the receiver and the hardware are components of a reflectometer as these are routine components in radome and radar calibration systems in the art.

     Claims 2, 4-6, 8-9 are rejected under 35 USC 103(a) as being obvious over US 2017/0018851 (hereinafter ATT) in view of Fullerton us 2005/0017894 and Stratis et al.us 2012/0249357 (hereinafter Stratis). 

     Regarding claim 2, Att lacks the teaching wherein the material is a radome, and the material property is transmittance of a radar signal through the radome. 
     Stratis teaches that the material is a radome (the radar signals pass into and out of the radome, para.0027; The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent, para.0026), and the material property is transmittance of a radar signal through the radome (The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. material property of the radome], para.0026; determining electrical conductivity and permittivity of the material used in radomes [permittivity of the material is interpreted as the transmittance of the radar signal], para.0031 ). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Stratis for implementing the material as a radome and determining transmittance of the radome material in the invention of Att. The motivation would have been for protecting antennas from direct exposure to aerodynamic and environmental conditions by implementing radomes and for prioritizing and selecting targets based on material properties of the radome (para.0004, 0040, 0031, Stratis).

     Regarding claim 4, Att discloses an apparatus (an apparatus including a dielectric antenna transmitting and receiving electromagnetic waves, Abstract), comprising: 
a probe antenna constructed of a dielectric material connected to a waveguide, the probe antenna having a far field region (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna]. para.0361; waveguide system utilize dielectric antenna [i.e. antenna constructed of dielectric material] to perform bidirectional communications. para.0283; a waveguide system coupled to the dielectric antenna 1901 (i.e. probe antenna connected to the waveguide] generating the far-field wireless signals [i.e. far field region]. para.0292); 
a transmitter coupled to the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves (i.e. probe antenna], para.0361; a transmitter that can transmit wireless signals directed to the dielectric antenna, para.0295; antenna comprising a transmitter to transmit wireless signals, para.0087); a receiver coupled to the probe antenna (antenna comprising a receiver to receive wireless signals, para.0087; the receiver configured to receive the far-field wireless signals, para.0295; the receiver can direct a waveguide system coupled to the dielectric antenna 1901 generating the far-field wireless signals, para.0292); and circuitry configured to enable the transmitter to direct a pulse of electromagnetic energy to the probe antenna at first instants of time whereby the dielectric material of the probe antenna emits at least a portion of the pulse of electromagnetic energy in the far-field region of the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; a transmitter that can transmit wireless signals directed to the dielectric antenna (i.e. transmitter directing signals to the probe antenna]. para.0295; directing a waveguide system coupled to the dielectric antenna 1901 generating the far-field wireless signals. Direct the dielectric antenna 1901 using the actuators of a gimbal assembly [i.e. hardware circuitry directing the transmitter to direct the electromagnetic energy in the far field region], para.0292, 0294; Each antenna 1855 can serve as a directional antenna for radiating wireless signals directed to wireless communication devices. The antennas 1855 can individually be placed in a pie-pan antenna assembly for directing wireless signals in various directions, para.0246; the waveguide system can steer far-field wireless signals from left to right (west to east) by incrementally increasing a phase delay of signals supplied to the dielectric antennas 1901, para.0303; time slots for emitting electromagnetic waves [i.e. first instants of time]. para.0248, 0206), and to enable the receiver to receive a reflection signal from the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; antenna comprising a receiver to receive wireless signals, para.0087; receiving reflected back electromagnetic waves containing test data, para.0104 ). 
     Att lacks the teaching of a radome having an inner surface defining a space sized and adapted to receive a radar antenna; a probe positioned within the space defined by the inner surface of the radome; to enable the receiver to receive a reflection signal from the probe antenna at second instants of time following the first instants of time using time domain gating in which the receiver is only enabled to receive the signal from the probe antenna during the second instants of time, the circuitry configured to determine a material property of a radome within the far-field region of the probe antenna by analyzing the reflection signal; and a moving guide connected to the probe antenna and configured to guide the probe antenna through a path within the space defined by the radome such that the probe antenna is spaced a distance from the radome and the radome is within the far field region of the probe antenna as the moving guide guides the probe antenna through the path. 
     Att however teaches the circuitry configured to determine a material property within the far-field region of the probe antenna by analyzing the reflection signal (receiver configured to receive far-field signals and performing measurements on the far-field signals [i.e. analyzing signals from far-field region], para.0289, 0292; a spectral analyzer circuit for performing spectral analysis on the reflected waves. The spectral analyzer circuit compare and identify a type of disturbance based on, for example, the spectral profile that most closely matches the spectral data, para.0189; disturbances in reflections indicate obstructions such as a clothing, shoe with a shoe string, etc. (i.e. determining material property by analyzing reflection signal], para.0187, 0188), a moving guide connected to the probe antenna and configured to guide the probe antenna through a path within the space (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna], para.0361; the mechanism can be coupled to a motor or other actuator for moving the probes to a desirable position [i.e. guiding the probe antenna]. The waveguide system 2200 can comprise a controller that directs the motor to rotate the probes 2202 to a different position (e.g., east and west) to generate electromagnetic waves [i.e. guiding to a path within the space], para.0362; waveguide system coupled to the dielectric antenna 1901 to direct the dielectric antenna 1901 using the actuators of a gimbal assembly, para.0294 ), the target within the far field region of the probe antenna as the moving guide guides the probe antenna through the path (receiver configured to receive far-field signals and performing measurements on the far-field signals [i.e. target within far-field region], para.0289, 0292; the mechanism can be coupled to a motor or other actuator for moving the probes to a desirable position [i.e. guiding the probe antenna]. The waveguide system 2200 can comprise a controller that directs the motor to rotate the probes 2202 to a different position (e.g., east and west) to generate electromagnetic waves, para.0362; waveguide system coupled to the dielectric antenna 1901 to direct the dielectric antenna 1901 using the actuators of a gimbal assembly, para.0294). 
Stratis teaches a radome having an inner surface defining a space sized and adapted to receive a radar antenna (a radar system that has a radome through which a main antenna (i.e. radar antenna] sends and receives signals, Abstract; a radar system 12 that includes a main antenna 14 that is enclosed by a radome 16, para.0027, Fig.1 ); a probe positioned within the space defined by the inner surface of the radome (The optical fibers 42 [i.e. probe] extend along the inner surface of the radome 16 and emits optical encoded signals that illuminates the intended target, para.0033), determining material property of a radome by analyzing the reflection signal (examining the reflected signal for the presence of signals (i.e. analyzing reflection signal] not including encoding associated with the radar system, para.0011; determining electrical conductivity and permittivity of the material used in radomes [i.e. material properties of the radome]. para.0031; the radome wedge 22 includes a different material than the radome body 20 in order to withstand the forces ii receives at the very front of the radar system 10, which may result in heating beyond that experienced by the radome body 20. The glass of the radome wedge 22 may be suitable for the heat build-up and other environmental characteristics that will be encountered at the very front of the radar system (i.e. different radome materials], para.0028), and guiding the probe antenna through a path defined by the radome with the probe antenna spaced a distance from the radome (The optical fibers 42 [i.e. probes or probe antenna] may extend along the inner surface of the radome 16, and may be located at least partially within the material of the radome 16 [i.e. probe antenna space at a distance from the radome]. para.0033; one or more optical fibers may extend into and/or along the radome to guide laser signals to the radome tip (i.e. guiding probe antenna], Abstract).
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Stratis for implementing a radome receiving radar antenna and determining radome material property in the invention of Alt. The motivation would have been for protecting antennas from direct exposure to aerodynamic and environmental conditions by radomes and for prioritizing and selecting targets based on material properties of the radome (para.0004, 0040, 0031, Stratis). 
     Fullerton teaches enabling the receiver to receive a reflection signal at second instance of time following the first instants of time using time domain gating in which the receiver is only enabled to receive signal during the second instants of time (Switch TR supplies a signal received by antenna 200 to receiver 222 on a time sharing basis [i.e. time domain gating). Switch TR would be controlled to enable transmission from transmitter 18 for 12 microseconds [i.e. first time instant]. Then, after a few microseconds, depending on range of transmission, antenna elements 200 would be connected in the RECEIVE mode for 12 microseconds [i.e. second time instant for enabling receiver]. para.0065; transmitter provides a transmit pulse through transmiVreceive switch TR1 to antenna elements 200 and then switch TR 1 switches to a second mode wherein the antenna elements 200 are coupled to receiver 326 for a period of time sufficient to receive an echo signal from a target at a selected range [i.e. enabling receiver to receive echo or reflection signal at a second time instance following the first time instance). Thereafter, the transmit, followed by RECEIVE mode would be repeated, para.0080). 
     It would have been obvious to one of ordinary skill in the art at the lime of the invention to use the teachings of Fullerton for implementing time domain gating enabling receiver to receive signals during second instants of time only in the invention of Alt. The motivation would have been for optimizing scheduling of communication resources by operating antenna on a time sharing basis and operating transmitter and receiver in monocycles (para.0065, Abstract, para.0003, Fullerton). 

     Regarding claim 5, Att teaches that the moving guide further comprises a pedestal and a radar antenna movably supported by the pedestal (waveguide system coupled to the dielectric antenna 1901 to direct the dielectric antenna 1901 using the actuators of a gimbal assembly (gimbal assembly is interpreted as the moving guide). Dielectric antenna is coupled to a gimbal assembly by a gimbal mount [mount is interpreted as pedestal that movably supports the dielectric radar antenna). para.0289, 0294), the radar antenna of the moving guide being connected to the probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna]. The waveguide system 2200 can comprise a controller that directs the motor to rotate the probes 2202 to a different position (e.g., east and west) to generate electromagnetic waves, para.0361, 0362; waveguide system utilize dielectric antenna [i.e. radar antenna of the waveguide system in connection with probes for transmitting electromagnetic waves) to perform bidirectional communications, para.0283). 

Regarding claim 6, Att teaches that the radar antenna further comprises an antenna feed, and wherein the antenna feed is connected to and supports the probe antenna (dielectric antenna includes a feed point [i.e. antenna feed). The electromagnetic waves are received by a feed point of the dielectric antenna, para.0088, 0089; The waveguide system 2200 can comprise probes 2202 (i.e. probe antenna] coupled to a slideable or rotatable mechanism 2204 that enables the probes 2202 to be placed at different positions or orientations relative to an outer surface of an insulated conductor 2208. The mechanism 2204 can comprise a coaxial feed 2206 or other coupling [i.e. feed supporting probe antenna) that enables transmission of electromagnetic waves by the probes 2202, para.0361 ). 

Regarding claim 8, Att lacks the teaching wherein the material property is transmittance of a radar signal through the radome. Stratis teaches that the material property is transmittance of a radar signal through the radome (The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. material property of the radome), para.0026; determining electrical conductivity and permittivity of the material used in radomes [permittivity of the material is interpreted as the transmittance of the radar signal]. para.0031 ). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Stratis for implementing a radome and determining transmittance of the radome material in the invention of Alt. The motivation would have been for protecting antennas from direct exposure to aerodynamic and environmental conditions by implementing radomes and for prioritizing and selecting targets based on material properties of the radome (para.0004, 0040, 0031, Stratis). 

Regarding claim 9, Att teaches that the transmitter, the receiver and the hardware are components of a reflectometer (in a guided wave communication system 100 [interpreted as a reflectometer]. the guided electromagnetic waves that contain the test signals and test data are reflected back by the remote transmission device 102 to the transmission device 101 for reception and analysis. The transmission device 101 can send a signal to the remote transmission device 102 to initiate a test mode on a physical reflector, para.0104; a spectral analyzer circuit receives electromagnetic wave reflections and perform analysis on the reflected waves, para.0189). It would be obvious to modify the prior art by making sure the that the transmitter, the receiver and the hardware are components of a reflectometer as these are routine components in radome and radar calibration systems in the art.

Claim 7 is rejected as being obvious over US 2017/0018851 (hereinafter ATT) in view of Fullerton us 2005/0017894 and Stratis et al.us 2012/0249357 and further in view of  US 2014/0057576 (hereinafter Kvh). 

Regarding claim 7, Att teaches probe antenna (The waveguide system comprise probes that transmit electromagnetic waves [i.e. probe antenna]. para.0361) and antenna feed (dielectric antenna includes a feed point [i.e. antenna feed]. The electromagnetic waves are received by a feed point of the dielectric antenna, para.0088, 0089) but lacks the teaching wherein the antenna feed includes an electromagnetic shadow region, and wherein the probe antenna is within the electromagnetic shadow region of the antenna feed. 
     Kvh discloses an antenna feed assembly (Abstract) and teaches an antenna feed with an electromagnetic shadow region and locating the antenna within the electromagnetic shadow region (creating a shadow region or blockage area [i.e. electromagnetic shadow region) between the subreflector and main reflector wherein the antenna feed is located, para.0095; The subreflector 531 creates a blockage (or shadow) region 533 between the main reflector 521 and subreflector 531 that blocks electromagnetic energy, para.0112; The transmit and receive planar coupling interfaces [interpreted as antenna] can be located within the RF shadow and have lateral dimensions that do not protrude from the RF shadow region, para.0056; The low band transceiver and respective transmitter and receiver modules [i.e. antenna) are arranged along the antenna feed waveguide assembly such that the lateral dimensions are contained within the shadow region or blockage area, para.0095). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kvh for implementing antenna with an electromagnetic shadow region and including the antenna in the shadow region in the invention of Att. The motivation would have been minimizing additional blockage of the antenna aperture by staying inside the shadow region, thus enabling the overall feed system to be much more compact, and thus minimizing the impact on antenna efficiency, and reduces the weight, cost, and complexity of the entire antenna while enhancing the system performance at the same time (para.0037, Kvh).

     Claim 21 is rejected under 103(a) as being obvious over US 2017/0018851 (hereinafter ATT) in view of Stratis et al. US 2012/0249357 (hereinafter Stratis). 

Regarding claim 21, Att lacks the teaching wherein the material is a radome, and the material property is transmittance of a radar signal through the radome. 
     Stratis teaches that the material is a radome (the radar signals pass into and out of the radome. para.0027; The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent, para.0026), and the material property is transmittance of a radar signal through the radome (The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. material property of the radome], para.0026; determining electrical conductivity and permittivity of the material used in radomes [permittivity of the material is interpreted as the transmittance of the radar signal), para.0031 ). 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Stratis for implementing the material as a radome and determining transmittance of the radome material in the invention of Att. The motivation would have been for protecting antennas from direct exposure to aerodynamic and environmental conditions by implementing radomes and for prioritizing and selecting targets based on material properties of the radome (para.0004, 0040, 0031, Stratis).

Claim 25 is rejected under 103(a) as being unpatentable over Stratis, of record, in view of Att, of record.

Regarding claim 25, Stratis teaches claim 10. Stratis doesn’t expressly teaches that the transmitter, the receiver and the hardware are components of a reflectometer. However, Att teaches that the transmitter, the receiver and the hardware are components of a reflectometer (in a guided wave communication system 100 [interpreted as a reflectometer]. the guided electromagnetic waves that contain the test signals and test data are reflected back by the remote transmission device 102 to the transmission device 101 for reception and analysis. The transmission device 101 can send a signal to the remote transmission device 102 to initiate a test mode on a physical reflector, para.0104; a spectral analyzer circuit receives electromagnetic wave reflections and perform analysis on the reflected waves, para.0189). It would be obvious to modify the prior art by making sure the that the transmitter, the receiver and the hardware are components of a reflectometer as these are routine components in radome and radar calibration systems in the art. 

35 USC 102
Claims 10, 24 are rejected under 35 USC 102(a)(1) as being anticipated by Stratis et al. US 2012/0249357. 

     Regarding claim 10, Stratis discloses a method for characterizing a radome during operation of a radar system (a radar system that has a radome through which a main antenna sends and receives signals [i.e. operation of radar system], Abstract; The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. characterizing radome based on different materials], para.0026; the radome wedge (edge) 22 includes a different material than the radome body 20 in order to withstand the forces it receives at the very front of the radar system 10, which may result in heating beyond that experienced by the radome body 20. The glass of the radome wedge (edge) 22 may be suitable for the heat build-up and other environmental characteristics that will be encountered at the very front of the radar system, para.0028), comprising the steps of: operating a radar antenna encompassed by a radome having an interior surface (a radar system that has a radome through which a main antenna [i.e. radar antenna encompassed by a radome] sends and receives signals, Abstract; The optical fibers 42 may extend along the inner surface of the radome 16 [i.e. interior surface of the radome], para.0033); during operation of the radar antenna, transmitting an electromagnetic pulse of energy toward the radome from a probe antenna within the radome (a radar system that has a radome through which a main antenna sends and receives signals, Abstract ; The radome body 20 may be made of a conventional radome material, such as a ceramic, that to is substantially radiatively transmissive or transparent, so as to allow radar signals to pass into and out of the radome 16 [i.e. transmitting radar signals or electromagnetic pulses towards the radome], para.0027; The optical fibers 42 (i.e. probe) extend along the inner surface of the radome 16 and emits optical encoded signals that illuminates the intended target, para.0033); 
receiving a reflection signal indicative of a reflection of the electromagnetic pulse from the interior surface of the radome (receiving a reflected signal from an intended target of a missile (i.e. radar system, Abstract], wherein the reflected signal is received at a seeker of a radar system, after passing through an optically-transparent radome wedge of the radar system, para.0011; The radome body 20 allow radar signals to pass into and out of the radome 16, para.0027; The reflected laser light from the intended target may be detected by a semi-active laser seeker 46 that is located inside the radome wedge (i.e. interior surface of the radome receiving reflection signals), para.0033);  analyzing the reflection signal to determine at least one material property of the radome (receiving a reflected signal from an intended target of a radar system, wherein the reflected signal is received at a seeker of a radar system, after passing through an optically-transparent radome wedge of the radar system; examining the reflected signal for the presence of signals [i.e. analyzing the reflection signal) not including encoding associated with the radar system, para.0011; The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. material property of the radome), para.0026; the radome wedge 22 includes a different material than the radome body 20 in order to withstand the forces it receives at the very front of the radar system 10, which may result in heating beyond that experienced by the radome body 20. The glass of the radome wedge 22 may be suitable for the heat build-up and other environmental characteristics that will be encountered at the very front of the radar system, para.0028; determining electrical conductivity and permittivity of the material used in radomes [i.e. material properties of the radome), para.0031 ); and modifying the operation of the radar antenna based upon the at least one material property of the radome determined from the reflection signal (examining the reflected signal for the presence of signals not including encoding associated with the radar system, para.0011; determining electrical conductivity and permittivity of the material used in radomes [i.e. material properties of the radome], para .0031; Different surfaces will produce different interactions with the coded signals in producing a reflected signal. The radar system may be configured to detect and distinguish different types of reflections of the coded signal 10. This information may be used in prioritizing and/or selecting targets [i.e. modifying operation of the radar antenna based on surface information from the reflection signals), para.0040; the radome wedge 22 includes a different material than the radome body 20 in order to withstand the forces it receives at the very front of the radar system 10, which may result in heating beyond that experienced by the radome body 20. The glass of the radome wedge 22 may be suitable for the heat build-up and other environmental characteristics that will be encountered at the very front of the radar system [i.e. different radome materials for specific radar operations], para.0028).

Regarding claim 24, Stratis teaches that the material is a radome (the radar signals pass into and out of the radome, para.0027; The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent, para.0026), and the material property is transmittance of a radar signal through the radome (The radome body and the radome tip include different transmissive materials, with for example the radome body primarily made of a lossy optically nontransparent material, and the radome tip primarily made of a lossless (permittivity with low imaginary part) glass material that may also be optically transparent [i.e. material property of the radome], para.0026; determining electrical conductivity and permittivity of the material used in radomes [permittivity of the material is interpreted as the transmittance of the radar signal], para.0031 ). 

Claim Objections
Claims 17-23 are objected to for depending upon a rejected base claim but would otherwise be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646